     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 1 of 42 Page ID #:1




 1   Sarah Spinuzzi (Bar No. 305658)
 2   Email: sarah@coastkeeper.org
     Lauren Chase (Bar No. 324162)
 3   Email: lauren@coastkeeper.org
     ORANGE COUNTY COASTKEEPER
 4   3151 Airway Avenue, Suite F-110
 5   Costa Mesa, California 92626
     Telephone: (714) 850-1965
 6
     Attorneys for Plaintiff Orange County Coastkeeper
 7
                            UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
     ORANGE COUNTY COASTKEEPER, a                     Civil Case No. 8:21-cv-676
10   California non-profit corporation;
                                                      COMPLAINT FOR
11                    Plaintiff,                      DECLARATORY AND
           v.                                         INJUNCTIVE RELIEF AND CIVIL
12                                                    PENALTIES
     MICROMETALS INC., a California
13   corporation;                                     (Federal Water Pollution Control Act,
                                                      33 U.S.C. §§ 1251 et seq.)
14                    Defendant.
15
16
17         Orange County Coastkeeper (“Plaintiff”), by and through counsel, hereby alleges:

18   I.      JURISDICTION AND VENUE
19         1.     Plaintiff brings this civil suit under the citizen suit enforcement provision of
20   the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq. (the “Clean Water
21   Act” or the “CWA”). See 33 U.S.C. § 1365. This Court has subject matter jurisdiction
22   over the parties and this action pursuant to 33 U.S.C. § 1365(a)(1) and 28 U.S.C. §§ 1331
23   and 2201 (an action for declaratory and injunctive relief arising under the Constitution and
24   laws of the United States). On February 11, 2021, Plaintiff issued a 60-day Notice of
25   Violation and Intent To Sue letter (the “Notice Letter”), attached hereto as Exhibit A and
26   incorporated by reference herein, to Micrometals Inc. (“Defendant” or “Micrometals”), as
27   the owner and operator of the Facility (the “Owner” and/or “Operator”). The Notice Letter
28   informed Defendant of the violations of California’s General Permit for Discharges of
     Complaint                               1                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 2 of 42 Page ID #:2




 1   Storm Water Associated with Industrial Activities (National Pollution Discharge
 2   Elimination System (“NPDES”) General Permit No. CAS000001, Water Quality Order
 3   No. 97-03-DWQ, as amended by Order No. 2014-0057-DWQ, as amended by Order No.
 4   2015-0122-DWQ, as subsequently amended by Order 20XX-XXXX-DWQ (effective July
 5   1,2020) (hereinafter, the “Storm Water Permit”) and the Clean Water Act at the subject
 6   industrial facility located at 5615 E. La Palma, Anaheim, California 92807 (the “Facility”).
 7   The Notice Letter informed Defendant of Plaintiff’s intent to file suit against Defendant
 8   to enforce the Storm Water Permit and the Clean Water Act.
 9          2.     The Notice Letter was also sent to the Acting Attorney General of the United
10   States Department of Justice (“USDOJ”), the Acting Administrator of the United States
11   Environmental Protection Agency (“EPA”), the Acting Regional Administrator of EPA
12   Region IX, the Executive Director of the State Water Resources Control Board (the “State
13   Board”), and the Executive Officer of the Regional Water Quality Control Board, Santa
14   Ana Region (the “Santa Ana Regional Board” or “Regional Board”), as required by 40
15   C.F.R. § 135.2(a)(1) and Section 505(b) of the CWA, 33 U.S.C. § 1365(b)(1)(A).
16          3.     Sixty (60) days have passed since the Notice Letter was sent via certified mail
17   to Defendant and the State and Federal agencies. Plaintiff is informed and believes, and
18   thereon alleges, that neither the EPA, USDOJ, nor the State of California have commenced
19   or are diligently prosecuting an action to redress the violations alleged in the Notice Letter
20   and in this complaint. See 33 U.S.C. § 1365(b)(1)(B). This action is not barred by any
21   prior administrative penalty under Section 309(g) of the CWA. 33 U.S.C. § 1319(g).
22          4.     Venue is proper in the Central District of California pursuant to Section
23   505(c)(1) of the CWA, 33 U.S.C. § 1365(c)(1), because the sources of the violations are
24   located within this judicial district.
25          5.     Plaintiff seeks relief for Defendant’s substantive and procedural violations of
26   the Storm Water Permit and the Clean Water Act resulting from industrial activities at the
27   Facility.
28   ///
     Complaint                                2                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 3 of 42 Page ID #:3




 1   II.     INTRODUCTION
 2         6.     This complaint seeks relief for the Defendant’s unlawful discharges of
 3   pollutants into waters of the United States from its industrial operations at the Facility.
 4   Specifically, Defendant’s discharges of pollutants from the Facility enter into the County
 5   of Orange and City of Anaheim storm drain system via the E. Richfield Storm Drain,
 6   which empties to the nearby Santa Ana River, which flows to the Pacific Ocean at
 7   Huntington Beach State Park (collectively referred to as the “Receiving Waters”), in
 8   violation of the substantive and procedural requirements of the Storm Water Permit and
 9   the Clean Water Act. These violations have been occurring since at least February 12,
10   2016 and are ongoing and continuous.
11         7.     With every rainfall event, hundreds of millions of gallons of polluted
12   rainwater, originating from industrial operations such as the Facility, pour into storm
13   drains and local waterways. The consensus among regulatory agencies and water quality
14   specialists is that storm water pollution accounts for more than half of the total pollution
15   entering marine and fresh surface waters each year. These surface waters, known as
16   receiving waters, are ecologically sensitive areas. These waters are essential habitat for
17   dozens of fish and bird species as well as macro-invertebrate and invertebrate species.
18   Storm water and non-storm water contain sediment, heavy metals, such as aluminum, iron,
19   magnesium, chromium, copper, lead, mercury, nickel, and zinc, as well as high
20   concentrations of nitrate and nitrite, and other pollutants. Exposure to polluted storm water
21   harms the special aesthetic and recreational significance that the surface waters have for
22   people in the surrounding communities. The public’s use of the surface waters exposes
23   many people to toxic metals and other contaminants in storm water and non-storm water
24   discharges. Non-contact recreational and aesthetic opportunities, such as wildlife
25   observation, are also impaired by polluted discharges to surface waters such as the
26   Receiving Waters.
27   ///
28   ///
     Complaint                               3                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 4 of 42 Page ID #:4




 1   III.     PARTIES
 2           A. Orange County Coastkeeper.
 3           8.    Orange County Coastkeeper is a non-profit public benefit corporation
 4   organized under the laws of the State of California. Orange County Coastkeeper’s office
 5   is located at 3151 Airway Avenue, Suite F-110, Costa Mesa, California 92626.
 6           9.    Orange County Coastkeeper has over 1,350 members who live and/or
 7   recreate in and around the Santa Ana River, Huntington Beach State Park, and the greater
 8   Santa Ana River Watershed. Orange County Coastkeeper is dedicated to the preservation,
 9   protection, and defense of the environment, wildlife, and natural resources of Orange
10   County. To further these goals, Orange County Coastkeeper actively seeks federal and
11   state agency implementation of the Clean Water Act and, where necessary, directly
12   initiates enforcement actions on behalf of itself and its members.
13           10.   Members of Orange County Coastkeeper live and own homes in the Santa
14   Ana River Watershed and use and enjoy the waters to which the Facility discharges storm
15   water, including the Santa Ana River and its terminus at the Pacific Ocean. Members of
16   Orange County Coastkeeper use these waterways to participate in a variety of water sports
17   and other activities including, but not limited to, fishing, swimming, boating, kayaking,
18   bird watching, viewing wildlife, hiking, biking, surfing, wading, standup paddle boarding,
19   walking, running, and engaging in scientific study, including monitoring, restoration, and
20   research activities. The discharge of pollutants from the Facility impairs each of these
21   uses.
22           11.   Defendant’s failure to comply with the procedural and substantive
23   requirements of the Storm Water Permit and/or the Clean Water Act including, but not
24   limited to, discharges of polluted storm water from the Facility, failure to report such
25   pollution, and failure to act in accordance with the Storm Water Permit to improve the
26   quality of storm water discharges from the Facility, degrades water quality and harms
27   aquatic life in the Santa Ana River and its tributaries, and impairs Orange County
28   Coastkeeper members’ use and enjoyment of those waters, giving Plaintiff standing on
     Complaint                              4                             Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 5 of 42 Page ID #:5




 1   behalf of its members.
 2         12.     The violations of the Storm Water Permit and Clean Water Act at the Facility
 3   are ongoing and continuous. Thus, the interests of Coastkeeper’s members have been, are
 4   being, and will continue to be adversely affected by Defendant’s failure to comply with
 5   the Storm Water Permit and the Clean Water Act. The relief sought herein will redress the
 6   harms to Plaintiff’s members caused by Defendant’s activities.
 7         13.     Continuing commission of the acts and omissions alleged herein will
 8   irreparably harm Plaintiff’s members, for which harm they have no plain, speedy, or
 9   adequate remedy at law.
10         B. The Owner and/or Operator of the Facility.
11         14.     Coastkeeper is informed and believes, and thereon alleges, that Micrometals
12   Inc. is an active California corporation registered and authorized to do business in
13   California.
14         15.     Coastkeeper is informed and believes, and thereon alleges, that Richard
15   Barden is the Chief Executive Officer and registered agent for service of process for
16   Micrometals located at 5615 E. La Palma Ave., Anaheim, CA 92807.
17         16.     Coastkeeper is informed and believes, and thereon alleges, that George
18   Bradley is the Facility Contact identified by Micrometals in its Notice of Intent (“NOI”) for
19   coverage under the Storm Water Permit.
20         17.     Micrometals, is the current owner and/or operator of the Facility, and has been
21   the owner and/or operator of the Facility since at least 2010, and is the responsible party
22   under the Clean Water Act.
23   IV.     LEGAL BACKGROUND
24         A.      The Clean Water Act.
25         18.     Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), prohibits the
26   discharge of any pollutant into waters of the United States unless the discharge complies
27   with various enumerated sections of the CWA. Among other things, section 301(a)
28   prohibits discharges not authorized by, or in violation of, the terms of an NPDES permit
     Complaint                               5                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 6 of 42 Page ID #:6




 1   issued pursuant to section 402 of the CWA, 33 U.S.C. §§ 1311(a) and 1342(b).
 2         19.   The Clean Water Act requires point source discharges of pollutants to
 3   navigable waters be regulated by an NPDES permit. 33 U.S.C. § 1311(a); see 40 C.F.R. §
 4   122.26(c)(1).
 5         20.   The “discharge of a pollutant” means, among other things, “any addition of
 6   any pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12); see 40
 7   C.F.R. § 122.2.
 8         21.   The term “pollutant” includes “dredged spoil, solid waste… rock, sand, cellar
 9   dirt and industrial, municipal, and agricultural waste discharged into water.” 33 U.S.C.
10   § 1362(6); see 40 C.F.R. § 122.2.
11         22.   “Waters of the United States” are defined as “navigable waters,” and “all
12   waters which are currently used, were used in the past, or may be susceptible to use in
13   interstate or foreign commerce, including waters which are subject to the ebb and flow of
14   the tide.” 33 U.S.C. § 1362(7); 40 C.F.R. § 122.2.
15         23.   The EPA promulgated regulations defining “waters of the United States.” See
16   40 C.F.R. § 122.2. The EPA interprets waters of the United States to include not only
17   traditionally navigable waters, but also other waters, including waters tributary to
18   navigable waters, wetlands adjacent to navigable waters, and intermittent streams that
19   could affect interstate commerce. Id.
20         24.   The Clean Water Act confers jurisdiction over waters that are tributaries to
21   traditionally navigable waters where the water at issue has a significant nexus to the
22   navigable water. See Rapanos v. United States, 547 U.S. 715 (2006); see also N. Cal. River
23   Watch v. City of Healdsburg, 496 F.3d 993 (9th Cir. 2007).
24         25.   A significant nexus is established if the “[receiving waters], either alone or
25   in combination with similarly situated lands in the region, significantly affect the
26   chemical, physical, and biological integrity of other covered waters.” Rapanos, 547 U.S.
27   at 779; N. Cal. River Watch, 496 F.3d at 999-1000.
28         26.   A significant nexus is also established if waters that are tributary to navigable
     Complaint                               6                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 7 of 42 Page ID #:7




 1   waters have flood control properties, including functions such as the reduction of flow,
 2   pollutant trapping, and nutrient recycling. Rapanos, 547 U.S. at 782; N. Cal. River Watch,
 3   496 F.3d at 1000-1001.
 4           27.   Section 505(a)(1) and Section 505(f) of the Clean Water Act provide for
 5   citizen enforcement actions against any “person” who is alleged to be in violation of an
 6   “effluent standard or limitation . . . or an order issued by the Administrator or a State with
 7   respect to such a standard or limitation.” See 33 U.S.C. §§ 1365(a)(i) and 1365(f).
 8           28.   Defendant is a “person” within the meaning of Section 502(5) of the Clean
 9   Water Act. See 33 U.S.C. § 1362(5).
10           29.   An action for injunctive relief is authorized under Section 505(a) of the Clean
11   Water Act. See 33 U.S.C. § 1365(a).
12           30.   Each separate violation of the Clean Water Act subjects the violator to a
13   penalty of up to $56,460 per day per violation for all violations that occurred after
14   November 2, 2015 and were assessed on or after December 23, 2020. See 33 U.S.C. §§
15   1319(d) and 1365(a); Adjustment of Civil Monetary Penalties for Inflation, 40 C.F.R. §
16   19.4.
17           31.   Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), permits
18   prevailing or substantially prevailing parties to recover litigation costs, including
19   attorneys’, experts’, and consultants’ fees.
20           B.    California’s Storm Water Permit.
21           32.   Section 402(p) of the Clean Water Act establishes a framework for regulating
22   industrial storm water discharges under the NPDES permit program. 33 U.S.C. § 1342(p).
23           33.   Section 402(b) of the Clean Water Act allows each state to administer its own
24   EPA-approved NPDES permit program for regulating the discharge of pollutants,
25   including discharges of polluted storm water. See 33 U.S.C. § 1342(b). States with
26   approved NPDES permit programs are authorized by section 402(b) to regulate industrial
27   storm water discharges through individual NPDES permits issued to dischargers and/or
28   through the issuance of a statewide general NPDES permit applicable to all industrial
     Complaint                               7                             Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 8 of 42 Page ID #:8




 1   storm water dischargers. See id.
 2         34.     California is a state authorized by EPA to issue NPDES permits.
 3         35.     In California, the State Board is charged with regulating pollutants to protect
 4   California’s water resources. See Cal. Water Code § 13001.
 5         36.     The Storm Water Permit is a statewide general NPDES permit issued by the
 6   State Board pursuant to the Clean Water Act.
 7         37.     The Storm Water Permit was issued on July 1, 2015 pursuant to Order No.
 8   2014-0057-DWQ.
 9         38.     On November 6, 2018, pursuant to Order No. 2015-0122-DWQ, the State
10   Board amended the Storm Water Permit to incorporate Total Maximum Daily Load
11   (“TMDL”) implementation requirements for waterbodies subject to TMDLs with
12   contributions from industrial dischargers.
13         39.     In order to discharge storm water to waters of the United States lawfully in
14   California, industrial dischargers must secure coverage under the Storm Water Permit and
15   comply with its terms, or obtain and comply with an individual NPDES permit. Storm
16   Water Permit Finding #12. Prior to beginning industrial operations, dischargers are
17   required to apply for coverage under the Storm Water Permit by submitting a Notice of
18   Intent to Comply with the Terms of the General Permit to Discharge Storm Water
19   Associated with Industrial Activity (“NOI”) to the State Board. See Storm Water Permit,
20   Finding 17.
21         40.     Violations of the Storm Water Permit are violations of the Clean Water Act.
22   See Storm Water Permit, Section XXI(A) (Duty to Comply).
23         41.     The Storm Water Permit contains certain absolute prohibitions. The Storm
24   Water Permit prohibits the direct or indirect discharge of materials other than storm water
25   (“non-storm water discharges”), which are not otherwise authorized by an NPDES permit,
26   to the waters of the United States. See Storm Water Permit, Discharge Prohibition III(B).
27         C.      The Storm Water Permit’s Effluent Limitations.
28         42.     The Storm Water Permit Effluent Limitations require dischargers covered by
     Complaint                               8                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 9 of 42 Page ID #:9




 1   the Storm Water Permit to reduce or prevent pollutants associated with industrial activity
 2   in storm water discharges through the implementation of Best Available Technology
 3   Economically Achievable (“BAT”) for toxic or non-conventional pollutants, and Best
 4   Conventional Pollutant Control Technology (“BCT”) for conventional pollutants. Toxic
 5   pollutants are listed at 40 C.F.R. § 401.15 and include copper, lead, and zinc, among
 6   others. Conventional pollutants are listed at 40 C.F.R. § 401.16 and include biochemical
 7   oxygen demand (“BOD”), total suspended solids (“TSS”), oil and grease (“O&G”), pH,
 8   and fecal coliform. See Storm Water Permit, Section V(A).
 9         43.   Pursuant to the CWA and the Storm Water Permit, dischargers must employ
10   Best Management Practices (“BMPs”) that constitute BAT and BCT to reduce or
11   eliminate storm water pollution. 33 U.S.C. § 1311(b); Storm Water Permit, Effluent
12   Limitation V(A).
13         44.   EPA’s NPDES Storm Water Multi-Sector General Permit for Industrial
14   Activities (“MSGP”) includes numeric benchmarks for pollutant concentrations in storm
15   water discharges (“EPA Benchmarks”), which are, in part, incorporated into the Storm
16   Water Permit via the Table 2 Numeric Action Levels (“NALs”). See Storm Water Permit,
17   Monitoring, Sampling and Analysis, XI(B).
18         45.   The EPA Benchmarks provide an objective standard to determine whether a
19   facility’s BMPs are successfully developed and/or implemented and achieve compliance
20   with BAT and BCT standards. Storm Water Permit, Effluent Limitation V(A); See EPA’s
21   NPDES MSGP Fact Sheet at 106; see also, 65 Federal Register 64839 (2000).
22         46.   The EPA Benchmarks for the following parameters are as follows: pH – 6.0
23   – 9.0 standard units (“s.u.”); TSS – 100 mg/L; iron – 1.0 mg/L; nitrate plus nitrate as
24   nitrogen (“N+N”) – 0.68 mg/L; O&G – 15 mg/L; and aluminum – 0.75 mg/L. Additional
25   EPA Benchmarks for heavy metals, which depend on the hardness of the receiving water,
26   also apply to storm water discharges from the Facility.
27         47.   Discharges from an industrial facility containing pollutant concentrations
28   that exceed EPA Benchmarks indicate that BMPs that meet BAT for toxic pollutants
     Complaint                              9                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 10 of 42 Page ID #:10




 1    and/or BCT for conventional pollutants have not been developed and/or implemented at
 2    the facility. Id.
 3           D.     The Storm Water Permit’s Receiving Water Limitations.
 4           48.    The CWA and the Storm Water Permit’s Receiving Water Limitations
 5    prohibit storm water discharges and authorized non-storm water discharges that cause or
 6    contribute to an exceedance of any applicable Water Quality Standards (“WQS”). 33
 7    U.S.C. § 1311(b)(1)(C); 40 C.F.R. §§122.4(d), 122.4(i), 122.44(d); Storm Water Permit,
 8    Receiving Water Limitation VI(A).
 9           49.    WQS establish the water quality goals for a water body. 40 C.F.R. §131.2.
10           50.    WQS are pollutant concentration levels determined by the State Board, the
11    various regional boards, and the EPA to be protective of the beneficial uses of the waters
12    that receive polluted discharges.
13           51.    Discharges above WQS cause and/or contribute to impairment of the
14    beneficial uses of the waters that receive polluted discharges.
15           52.    The State of California regulates water quality through the State Board and
16    the nine Regional Boards. Each Regional Board maintains a separate Water Quality
17    Control Plan, called a basin plan, which contains WQS for water bodies within its
18    geographical area.
19           53.    The Santa Ana Regional Board adopted the Basin Plan for the Santa Ana
20    Region (the “Santa Ana Basin Plan” or the “Basin Plan”). The Santa Ana Basin Plan
21    identifies the “Beneficial Uses” of water bodies in the Santa Ana Regional Board’s region.
22    The Basin Plan identifies the Beneficial Uses for the Santa Ana River Reaches 1 and 2
23    and the Tidal Prism of the Santa Ana River to collectively include agricultural supply
24    (AGR); groundwater recharge (GWR); warm freshwater habitat (WARM); water contact
25    recreation (REC1); non-contact water recreation (REC2); commercial and sportfishing
26    (COMM); wildlife habitat (WILD); rare, threatened, or endangered species (RARE);
27    spawning reproduction and development (SPWN); estuarine habitat (EST); and marine
28    habitat (MAR). See Santa Ana Basin Plan at Table 3-1.
      Complaint                               10                         Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 11 of 42 Page ID #:11




 1          54.    Surface waters that cannot support the Beneficial Uses of those waters listed
 2    in the Basin Plans are designated as impaired water bodies pursuant to Section 303(d) of
 3    the Clean Water Act, 33 U.S.C. § 1313(d).
 4          55.    According to the 2016 303(d) List of Impaired Water Bodies, Huntington
 5    Beach State Park is impaired for PCBs (Polychlorinated biphenyls). Polluted discharges
 6    from industrial sites, such as the Facility, contribute to the degradation of these already-
 7    impaired surface waters and aquatic-dependent wildlife that depend on these waters.
 8          56.    The Receiving Waters are ecologically sensitive areas, which provide an
 9    essential habitat for dozens of fish and bird species as well as macro-invertebrate and
10    invertebrate species, including rare and/or threatened aquatic species. Storm water and
11    non-storm water contaminated with sediment, heavy metals, and other pollutants harm the
12    special biological significance of the Receiving Waters. Exposure to polluted storm water
13    harms the special aesthetic and recreational significance that the surface waters have for
14    people in the surrounding communities. The public’s use of the surface waters exposes
15    people to toxic metals and other contaminants in storm water and non-storm water
16    discharges. Non-contact recreational and aesthetic opportunities, such as wildlife
17    observation, are also impaired by polluted discharges to surface waters such as the
18    Receiving Waters.
19          57.    Polluted discharges from industrial manufacturing facilities, such as the
20    Facility, can contain pH-affecting substances; metals, such as iron, magnesium, and
21    aluminum; toxic metals, such as lead, zinc, nickel, cadmium, chromium, copper, arsenic,
22    and mercury; chemical oxygen demand (“COD”); biological oxygen demand (“BOD”);
23    total suspended solids (“TSS”); total organic carbon (“TOC”); benzene; gasoline and
24    diesel fuels; cyanide; ammonia-N; fuel additives; paint; coolants; antifreeze; Nitrate plus
25    Nitrite (“N+N”); trash; indicator bacteria; and oil and grease (“O&G”). Discharges of
26    polluted storm water to the Santa Ana River and the Pacific Ocean pose threats to the
27    public, dramatically affect the use and enjoyment of the surrounding environment, and
28    adversely affect the aquatic environment.
      Complaint                               11                          Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 12 of 42 Page ID #:12




 1          58.    Discharges of pollutants at levels above WQS, like those from the Facility,
 2    cause or contribute to the impairment of the Beneficial Uses of the Receiving Waters.
 3          59.    WQS may be either numeric or narrative objectives. Applicable WQS
 4    include, among others, the water quality objectives in the Basin Plan, and the Criteria for
 5    Priority Toxic Pollutants in the State of California, 40 C.F.R. § 131.38 (“CTR”).
 6          60.    The Santa Ana Basin Plan provides that “[t]he pH of inland surface waters
 7    shall not be raised above 8.5 or depressed below 6.5 as a result of controllable water
 8    quality factors.” See Santa Ana Basin Plan, 4-18.
 9          61.    The Santa Ana Basin Plan also includes a narrative WQS that establishes a
10    toxicity standard which states that “[t]he concentrations of toxic substances in the water
11    column, sediments or biota shall not adversely affect beneficial uses.” See Santa Ana
12    Basin Plan, 4-20.
13          62.    Further, the Santa Ana Basin Plan states that “[t]oxic substances shall not be
14    discharged at levels that will bioaccumulate in aquatic resources to levels which are
15    harmful to human health.” See Santa Ana Basin Plan 4-20.
16          63.    The CTR establishes numeric WQS to protect human health and the
17    environment in the State of California. Water Quality Standards; Establishment of
18    Numeric Criteria for Priority Toxic Pollutants for the State of California Factsheet, EPA-
19    823-00-008               (April              2000),              available              at:
20    http://water.epa.gov/lawsregs/rulesregs/ctr/factsheet.cfm.
21          64.    The WQS for zinc in the CTR is 0.12 mg/L and for copper is 0.013 mg/L,
22    assuming a water hardness calculation of 100 mg/L.
23          65.    The CTR numeric limits are expressed as dissolved metal concentrations.
24          66.    Discharges with pollutant levels that cause or contribute to an exceedance of
25    the CTR criteria, the Basin Plan standards, and/or other applicable WQS in the Receiving
26    Waters are violations of Receiving Water Limitation Section VI(A) of the Storm Water
27    Permit.
28          67.    The Storm Water Permit’s Receiving Water Limitations prohibit storm water
      Complaint                              12                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 13 of 42 Page ID #:13




 1    discharges from adversely impacting human health or the environment. See Storm Water
 2    Permit, Section VI(B).
 3          68.    Storm water discharges with pollutant levels that exceed levels known to
 4    adversely impact aquatic species and the environment are violations of Receiving Water
 5    Limitation Section VI(B) of the Storm Water Permit.
 6          E.     The Storm Water Permit’s Storm Water Pollution Prevention Plan
 7                 Requirements.
 8          69.    Dischargers must develop and implement a Storm Water Pollution
 9    Prevention Plan (“SWPPP”) prior to conducting, and in order to continue, industrial
10    activities. Storm Water Permit, Sections I(I) (Finding 54), X(B). The SWPPP must meet
11    all of the requirements of the Storm Water Permit. Storm Water Permit, Sections X(A)-
12    (H); See also Storm Water Permit, Appendix 1. The SWPPP must identify and evaluate
13    sources of pollutants associated with industrial activities that may affect the quality of
14    storm water and authorized non-storm water discharges from the facility. Storm Water
15    Permit, Section X(G).
16          70.    The SWPPP must identify and implement site-specific BMPs to reduce or
17    prevent pollutants associated with industrial activities in storm water and authorized non-
18    storm water discharges. Storm Water Permit, Section X(H). The SWPPP must include
19    BMPs that achieve pollutant discharge reductions attainable via BAT and BCT. Storm
20    Water Permit, Section I(D) (Finding 32), Section X(C).
21          71.    The SWPPP must include: a narrative description and summary of all
22    industrial activity; potential sources of pollutants, and potential pollutants; a site map
23    indicating the storm water conveyance system, associated points of discharge, direction
24    of flow, areas of actual and potential pollutant contact, including the extent of pollution-
25    generating activities, nearby water bodies, and pollutants control measures; a description
26    of storm water management practices; a description of the BMPs to be implemented to
27    reduce or prevent pollutants in storm water discharges and authorized non-storm water
28    discharges; the identification and elimination of non-storm water discharges; the location
      Complaint                               13                          Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 14 of 42 Page ID #:14




 1    where significant materials are being shipped, stored, received, and handled, as well as the
 2    typical quantities of such materials and the frequency with which they are handled; a
 3    description of dust and particulate-generating activities; and an identification and
 4    description of individuals and their current responsibilities for developing and
 5    implementing the SWPPP. Storm Water Permit, Section X.
 6          72.    The objectives of the SWPPP are to identify and evaluate sources of
 7    pollutants associated with industrial activities that may affect the quality of storm water
 8    discharges, to identify and implement site-specific BMPs to prevent the exposure of
 9    pollutants to storm water, and to reduce or prevent the discharge of polluted storm water
10    from industrial facilities. Storm Water Permit, Section X.
11          73.    The Storm Water Permit requires the discharger to evaluate the SWPPP on
12    an annual basis and revise it as necessary to ensure compliance with the Storm Water
13    Permit. Storm Water Permit, Section X(A)-(B). The Storm Water Permit also requires that
14    the discharger conduct an annual comprehensive site compliance evaluation that includes
15    a review of all visual observation records, inspection reports and sampling and analysis
16    results, a visual inspection of all potential pollutant sources for evidence of, or the potential
17    for, pollutants entering the drainage system, a review and evaluation of all BMPs to
18    determine whether the BMPs are adequate, properly implemented and maintained, or
19    whether additional BMPs are needed, and a visual inspection of equipment needed to
20    implement the SWPPP. Storm Water Permit, Section X(B) and XV.
21          74.    The SWPPP and site maps must be assessed annually and revised as
22    necessary to ensure accuracy and effectiveness. Storm Water Permit, Sections I(J)
23    (Finding 55), X(B)(1).
24
             F.    The Storm Water Permit’s Monitoring Implementation Program
25
                   Requirements.
26
            75.    The Storm Water Permit requires permittees to develop and implement a
27
      storm water Monitoring Implementation Program (“MIP”) and include it in the SWPPP
28
      prior to conducting, and in order to continue, industrial activities. Storm Water Permit,
      Complaint                             14                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 15 of 42 Page ID #:15




 1    Sections X(I) and XI.
 2          76.    The Storm Water Permit requires facility owners and/or operators to develop
 3    and implement an adequate MIP that meets all of the requirements of the Storm Water
 4    Permit. Storm Water Permit Sections X(I) and XI(A)-XI(D).
 5          77.    The objective of the MIP is to detect and measure the concentrations of
 6    pollutants in a facility’s discharge and to ensure compliance with the Storm Water
 7    Permit’s Discharge Prohibitions, Effluent Limitations, and Receiving Water Limitations.
 8    See Storm Water Permit, Section XI.
 9          78.    An adequate MIP ensures that BMPs are effectively reducing and/or
10    eliminating pollutants at the facility, and is evaluated and revised whenever appropriate to
11    ensure compliance with the Storm Water Permit. See id.
12          79.    The Storm Water Permit requires facility operators to monitor and sample
13    storm water discharges to ensure that the facility is complying with the terms of the Storm
14    Water Permit. Storm Water Permit, Section XI(B).
15          80.    Section XI(A)(1) of the Storm Water Permit requires dischargers to conduct
16    monthly visual observations during dry weather of each drainage area. Monthly visual
17    observations must include observations of any non-storm water discharges, all outdoor
18    industrial equipment and activities, BMPs, and all potential sources of pollution.
19          81.    Section XI(A)(2) of the Storm Water Permit requires dischargers to conduct
20    visual observations at the same time sampling occurs at a discharge location, and
21    document the presence of any floating and suspended materials, oil and grease,
22    discolorations, turbidity, odor in the discharge, and the source of any pollutants in storm
23    water discharges from the facility.
24          82.    Dischargers are required to maintain records of observations, observation
25    dates, discharge locations observed, and responses taken to reduce or prevent pollutants
26    from contacting storm water discharges. See Storm Water Permit, Section XI(A)(3).
27          83.    The Storm Water Permit also requires dischargers to revise the SWPPP as
28    necessary to ensure that BMPs are effectively reducing and/or eliminating pollutants at
      Complaint                               15                          Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 16 of 42 Page ID #:16




 1    the facility. Storm Water Permit, Section X(B)(1).
 2            84.   The Storm Water Permit requires dischargers to visually observe and collect
 3    samples of storm water discharges from all locations where storm water is discharged.
 4    Storm Water Permit Section XI(B)(4).
 5            85.   Section XI(B)(1) of the Storm Water Permit defines a Qualifying Storm
 6    Event (“QSE”) as a precipitation event that produces a discharge for at least one drainage
 7    area, and it is preceded by forty-eight (48) hours with no discharge from any drainage
 8    area.
 9            86.   The Storm Water Permit requires dischargers to collect and analyze storm
10    water samples from at least two (2) QSEs within the first half of each reporting year (July
11    1 to December 31), and two (2) QSEs within the second half of each reporting year
12    (January 1 to June 30), which must be analyzed for TSS, pH, O&G and additional
13    parameters identified on a facility-specific basis that serves as indicators of the presence
14    of all industrial pollutants identified in the pollutant source assessment—in addition to
15    those required under the Standard Industrial Classification (“SIC”) code. Storm Water
16    Permit, X(B)(3) and X(G)(2).
17            87.   Table 1 of the Storm Water Permit requires dischargers with SIC code 3499
18    (Fabricated Metal Products, Not Elsewhere Classified) to analyze samples for zinc, N+N,
19    iron, and aluminum.
20            88.   Table 1 of the Storm Water Permit requires dischargers with SIC code 3479
21    (Coating, Engraving, and Allied Services, Not Elsewhere Classified) to analyze samples
22    for zinc and N+N.
23            89.   Section XI(B)(6)(c) of the Storm Water Permit requires dischargers to
24    analyze samples for pollutants associated with industrial operations.
25            90.   Section XI(B)(6)(f) of the Storm Water Permit requires dischargers to
26    analyze additional parameters required by the Regional Board.
27            91.   Section XI(B)(6)(e) of the Storm Water Permit also requires dischargers to
28    analyze storm water samples for additional applicable industrial parameters related to
      Complaint                               16                          Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 17 of 42 Page ID #:17




 1    receiving waters with 303(d) listed impairments, or approved TMDLs.
 2          92.    Section XI(B)(11) of the Storm Water Permit, among other requirements,
 3    provides that permittees must submit all sampling and analytical results for all samples
 4    via Storm Water Multiple Application & Report Tracking System (“SMARTS”) within
 5    thirty (30) days of obtaining all results for each sampling event.
 6          G.     The Storm Water Permit’s Exceedance Response Actions
 7                 Requirements.
 8          93.    Under the Storm Water Permit, facility operators are required to perform
 9    Exceedance Response Actions (“ERA”) as appropriate whenever sampling indicates NAL
10    exceedances.
11          94.    An annual NAL exceedance occurs when the average of all the analytical
12    results for a parameter from samples taken within a reporting year exceeds the annual
13    NAL value for that parameter.
14          95.    An instantaneous maximum NAL exceedance occurs when two (2) or more
15    analytical results from samples taken for any single parameter within a reporting year
16    exceed the instantaneous maximum NAL value or are outside of the instantaneous
17    maximum NAL range for pH. Storm Water Permit, Section XII(A).
18          96.    Upon receiving NOI coverage, all permittees are deemed in “Baseline
19    status.” See Storm Water Permit, Section XII(B).
20          97.    A permittee’s Baseline status for any given parameter changes to “Level 1
21    status” if sampling results indicate an NAL exceedance for that same parameter. See Storm
22    Water Permit, Section XII(C).
23          98.    Level 1 status commences on July 1 following the reporting year during
24    which the exceedance(s) occurred. Storm Water Permit, Section XII(C). By October 1
25    following commencement of Level 1 status, permittees are required to: complete an
26    evaluation, with the assistance of a Qualified Industrial Stormwater Practitioner (“QISP”),
27    of the industrial pollutant sources at the facility that are or may be related to the NAL
28    exceedance(s); and identify in the evaluation the corresponding BMPs in the SWPPP and
      Complaint                               17                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 18 of 42 Page ID #:18




 1    any additional BMPs and SWPPP revisions necessary to prevent future NAL exceedances
 2    and to comply with the requirements of Storm Water Permit. See Storm Water Permit,
 3    Section XII(C)(1)(a)-(c).
 4          99.   Although the evaluation may focus on the drainage areas where the NAL
 5    exceedance(s) occurred, all drainage areas shall be evaluated. See Storm Water Permit,
 6    Section XII(C)(1)(c).
 7          100. Based upon this Level 1 status evaluation, the permittee is required to, as
 8    soon as practicable but no later than January 1 following commencement of Level 1 status,
 9    revise the SWPPP as necessary and implement any additional BMPs identified in the
10    evaluation, certify and submit via SMARTS a Level 1 ERA Report prepared by a QISP
11    that includes the a summary of the Level 1 ERA Evaluation and a detailed description of
12    the SWPPP revisions and any additional BMPs for each parameter that exceeded an NAL.
13    See Storm Water Permit, Section XII(C)(2)(a)(i)-(ii).
14          101. The permittee in Level 1 status must also certify and submit via SMARTS
15    the QISP’s identification number, name, and contact information (telephone number, e-
16    mail address) no later than January 1 following commencement of Level 1 status. See
17    Storm Water Permit, Section XII(C)(2)(a)(iii).
18          102. A permittee’s Level 1 status for a parameter will return to Baseline status
19    once a Level 1 ERA Report has been completed, all identified additional BMPs have been
20    implemented, and results from four (4) consecutive QSEs that were sampled subsequent
21    to BMP implementation indicate no additional NAL exceedances for that parameter.
22    Storm Water Permit, Section XII(C)(2)(b).
23          103. A permittee’s Level 1 status for any given parameter shall change to Level 2
24    status if sampling results indicate an NAL exceedance for that same parameter while the
25    discharger is in Level 1. Level 2 status commences on July 1 following the reporting year
26    during which the NAL exceedance(s) occurred. Storm Water Permit, Section XII(D).
27          104. A discharger in Level 2 status shall submit a Level 2 ERA Action Plan
28    prepared by a QISP that addresses each new Level 2 NAL exceedance by January 1
      Complaint                             18                          Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 19 of 42 Page ID #:19




 1    following the reporting year during with the NAL exceedances occurred. On January 1 of
 2    the reporting year following the submittal of the Level 2 ERA Action Plan, a discharger
 3    shall certify and submit a Level 2 ERA Technical Report prepared by a QISP to SMARTS.
 4    Storm Water Permit, Section XII(D).
 5          H.      The Storm Water Permit’s Annual Reporting Requirements.
 6          105. Section XVI of the Storm Water Permit requires dischargers to submit an
 7    Annual Report to the Regional Board by July 15 of each year.
 8          106. The Annual Report must include a Compliance Checklist that indicates
 9    whether a discharger has complied with all of the requirements of the Storm Water Permit,
10    an explanation for, an explanation for any non-compliance of requirements within the
11    reporting year, an identification, including page numbers and/or sections, of all revisions
12    made to the SWPPP within the reporting year, and the date(s) of the Annual Evaluation.
13    See Storm Water Permit, Section XVI.
14          107. Annual Reports are certified by the legally responsible person under penalty
15    of perjury.
16    V.      FACTUAL BACKGROUND
17           A.     The Facility’s Storm Water Permit Coverage.
18          108. Plaintiff is informed and believes, and thereon alleges, that on or about June
19    18, 2015, Defendant obtained Storm Water Permit coverage for the Facility by submitting
20    an NOI to the State Board.
21          109. Plaintiff is informed and believes, and thereon alleges, the Facility’s NOI
22    identifies the operator of the Facility as “Micrometals Inc” with an address of 5615 E La
23    Palma, Anaheim, California 92807.
24          110. The NOI lists the Facility as 2.6 acres in size, with all 2.6 acres of industrial
25    area exposed to storm water.
26          111. The State Board’s electronic SMARTS database, lists the current Facility
27    Waste Discharge Identification (“WDID”) number as 8 30I020475.
28          112. SMARTS lists the Facility’s coverage under the Storm Water Permit as
      Complaint                              19                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 20 of 42 Page ID #:20




 1    “Active.”
 2          113. The NOI lists the SIC code for the Facility as 3679 (Electronic Components,
 3    NEC).
 4          114. SIC code 3679 facilities must obtain Storm Water Permit coverage for the
 5    entire facility. See Storm Water Permit, Section XVII.E.1.
 6          115. Plaintiff is informed and believes, and thereon alleges, that additional SIC
 7    codes, including 3499 (Fabricated Metal Products, NEC) and/or 3479 (Coating, Engraving
 8    and Allied Services, NEC), may also apply to the Facility.
 9            B.   Industrial Activities and Pollutant Sources at the Facility.
10          116. Plaintiff is informed and believes, and thereon alleges, that the Facility is an
11    iron powder core manufacturing facility that produces iron powder cores for the electronic
12    industry.
13          117. Plaintiff is informed and believes, and thereon alleges, that the primary
14    industrial processes at the Facility include sifting, mixing, pressing, baking, tumbling,
15    painting, packing, and shipping iron powder cores.
16          118. Plaintiff is informed and believes, and thereon alleges, that the industrial
17    activities at the Facility include, but are not limited to: manufacturing of iron powder
18    cores, storage of equipment, washing of equipment, shipping vehicle activity, welding,
19    and painting.
20          119. Plaintiff is informed and believes, and thereon alleges, that areas of industrial
21    activity at the Facility include an industrial oven, welding areas, paint booths, storage
22    areas, and a truck well.
23          120. The Facility’s SWPPP sections entitled “List of Significant Materials” and
24    “Description of Potential Pollutant Sources” identifies potential pollutants sources
25    associated with the industrial activities at the Facility.
26          121. Plaintiff is informed and believes, and thereon alleges that pollutants
27    associated with the areas of industrial activity and the industrial activities at the Facility
28    include, but are not limited to: pH-affecting substances, heavy metals including aluminum,
      Complaint                                20                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 21 of 42 Page ID #:21




 1    iron, zinc, and copper, N+N, spent abrasive grits, anti-corrosive compounds, paint, scrap
 2    metal, welding rods, PCBs, hydraulic fluids, flame retardants, lubricants, paints, dyes,
 3    sealants, trash, oil and grease, sediment and other suspended solids, and nutrients.
 4          122. Plaintiff is informed and believes, and thereon alleges, that pollutants have
 5    been and continue to be tracked throughout the Facility by vehicles and machinery, and
 6    that these pollutants are tracked outside of the Facility and accumulate on the driveway,
 7    sidewalk, and street outside of the Facility.
 8          123. Plaintiff is informed and believes, and thereon alleges, that industrial
 9    materials and equipment are stored outdoors without adequate cover or containment,
10    resulting in discharges of polluted storm water.
11          124. Plaintiff is informed and believes, and thereon alleges, that the storage and
12    maintenance of vehicles and equipment and the storage of hazardous materials associated
13    with industrial activities are stored outside without adequate cover to prevent storm water
14    and non-storm water exposure to pollutant sources and without secondary containment or
15    other adequate treatment measures to prevent polluted storm water and prohibited non-
16    storm water discharges from discharging from the Facility, resulting in significant
17    pollutant sources at the Facility.
18          125. Plaintiff is informed and believes, and thereon alleges, the Facility’s Owner
19    and/or Operator has not properly developed and/or implemented the required BMPs to
20    address the pollutant sources and associated pollutants at the Facility.
21          126. Plaintiff is informed and believes, and thereon alleges, the Facility’s Owner’s
22    and/or Operator’s failure to develop and/or implement required BMPs results in the
23    exposure of pollutants associated with their industrial activities to precipitation, and
24    results in the Facility’s discharge of polluted storm water from the Facility’s washing
25    area(s), welding and painting area(s), storage area(s), maintenance area(s), and other areas
26    into the storm sewer system, which flows into the Receiving Waters in violation of the
27    Storm Water Permit and the Clean Water Act.
28          127. Plaintiff is informed and believes, and thereon alleges, that these illegal
      Complaint                               21                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 22 of 42 Page ID #:22




 1    discharges of polluted storm water negatively impact Plaintiff’s members’ use and
 2    enjoyment of the Receiving Waters by degrading the quality of the Receiving Waters and
 3    by posing risks to human health and aquatic life.
 4          128. Plaintiff is informed and believes, and thereon alleges, that the industrial
 5    activities and areas at the Facility include, but are not limited to, the activities and areas
 6    described in paragraphs 116-126.
 7          129. Plaintiff is informed and believes, and thereon alleges, that the industrial
 8    activities and areas of industrial activity are sources of pollutants at the Facility.
 9           C.       Defendant’s Violations of the Storm Water Permit’s Effluent
10                    Limitations.
11          130. Plaintiff is informed and believes, and thereon alleges, that BMPs that
12    achieve BAT/BCT have not been implemented at the Facility.
13          131. Plaintiff is informed and believes, and thereon alleges, that storm water
14    discharges from the Facility contain concentrations of pollutants associated with the
15    Facility’s industrial activities above benchmark levels established by the EPA and
16    incorporated into the Storm Water Permit.
17          132. Plaintiff is informed and believes, and thereon alleges, storm water
18    discharges from the Facility contain concentrations of pollutants with exceedances of
19    NALs for iron, N+N, aluminum, zinc, and pH.
20          133. Plaintiff is informed and believes, and thereon alleges, that the significant
21    exceedances of NALs demonstrate that the Facility Owner and/or Operator has failed and
22    continues to fail to develop and/or implement BMPs at the Facility as required to achieve
23    compliance with the BAT/BCT standards in order to prevent the exposure of pollutants to
24    storm water and to prevent discharges of polluted storm water from the Facility.
25          134. Plaintiff is informed and believes, and thereon alleges, that the Effluent
26    Limitations of the Storm Water Permit are violated each time storm water discharges from
27    the Facility.
28    ///
      Complaint                                22                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 23 of 42 Page ID #:23




 1           D.   Defendant’s Violations of the Storm Water Permit’s Receiving Water
 2                Limitations.
 3          135. Plaintiff is informed and believes, and thereon alleges, that the Facility’s
 4    discharges include concentrations of metals and other pollutants that cause exceedances
 5    of the Basin Plan’s narrative WQS.
 6          136. Plaintiff is informed and believes, and thereon alleges, that storm water
 7    discharges from the Facility contain elevated concentrations of pollutants, which
 8    adversely impact human health and the environment.
 9          137. Plaintiff is informed and believes, and thereon alleges, that each time polluted
10    storm water is discharged from the Facility, the Facility Owner and/or Operator violates
11    the Basin Plan’s narrative WQS.
12          138. Plaintiff is informed and believes, and thereon alleges, that storm water
13    samples collected by Plaintiff demonstrate that discharges from the Facility contain
14    concentrations of zinc and copper that cause or contribute to a violation of an applicable
15    WQS in the CTR.
16          139. Plaintiff is informed and believes, and thereon alleges, that each time polluted
17    storm water discharges from the Facility, Facility Owner and/or Operator violates the
18    numeric WQS in the CTR and, by extension, the CWA.
19          140. Plaintiff is informed and believes, and thereon alleges, that storm water
20    samples collected by the Facility and by Plaintiff demonstrate that discharges from the
21    Facility contain pH values that cause or contribute to a violation of an applicable WQS in
22    the Basin Plan.
23          141. Plaintiff is informed and believes, and thereon alleges, that each time polluted
24    storm water discharges from the Facility, Facility Owner and/or Operator violates the
25    numeric WQS in the Basin Plan and, by extension, the CWA.
26          142. Each time discharges of storm water from the Facility cause or contribute to
27    a violation of an applicable WQS, Defendant violates Receiving Water Limitation VI(A)
28    of the Storm Water Permit and Section 301(a) of the Clean Water Act, 33 U.S.C. §
      Complaint                              23                          Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 24 of 42 Page ID #:24




 1    1311(a).
 2          143. Each time discharges from the Facility adversely impact human health or the
 3    environment is a separate and distinct violation of Receiving Water Limitation VI(B) of
 4    the Storm Water Permit and Section 301(a) of the Clean Water Act, 33 U.S.C. §1311(a).
 5           E.    The Discharges from the Facility to the Receiving Waters.
 6          144. Plaintiff is informed and believes, and thereon alleges, that polluted storm
 7    water from the Facility discharges into the E. Richfield Storm Drain, which empties to the
 8    Santa Ana River, which flows to the Pacific Ocean at Huntington Beach State Park.
 9          145. Plaintiff is informed and believes, and thereon alleges, that each of the
10    receiving waters described in paragraph 144 are waters of the United States.
11           F.    Defendant’s Violations of the Storm Water Permit’s SWPPP
12                 Requirements.
13          146. The Facility’s SWPPP is publicly available via the SMARTS database and is
14    dated June 18, 2015, revised on January 27, 2017, and last revised on January 6, 2020.
15          147. Plaintiff is informed and believes, and thereon alleges, that the SWPPP
16    referenced in paragraph 146 is the current SWPPP for the Facility.
17          148. Plaintiff is informed and believes, and thereon alleges, that the Facility
18    Owner and/or Operator has failed and continues to fail to adequately develop, implement,
19    and/or revise a SWPPP, in violation of SWPPP requirements of the Storm Water Permit.
20          149. Plaintiff is informed and believes, and thereon alleges, that a site map (“Site
21    Map”) was uploaded to SMARTS on June 18, 2015, and that the Site Map is a map of the
22    Facility submitted pursuant to Section II(B)(3)(a) of the Storm Water Permit.
23          150. Plaintiff is informed and believes, and thereon alleges, that the SWPPP for
24    the Facility fails to identify and describe all storm water discharge locations at the Facility.
25          151. Plaintiff is informed and believes, and thereon alleges, that the Facility’s Site
26    Map depicts three discharge locations but the SWPPP only identifies two.
27          152. Plaintiff is informed and believes, and thereon alleges, that the Facility’s
28    SWPPP fails to describe all discharge locations at the Facility as required by the Storm
      Complaint                                24                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 25 of 42 Page ID #:25




 1    Water Permit.
 2          153. Plaintiff is informed and believes, and thereon alleges, that the Site Map does
 3    not indicate storm water flow direction within the Facility.
 4          154. Plaintiff is informed and believes, and thereon alleges, that storm water sheet
 5    flows out of the driveways at the Facility, and the water then flows south into the
 6    municipal storm system and into the Receiving Waters.
 7          155. Plaintiff is informed and believes, and thereon alleges, that the Facility’s Site
 8    Map is out of compliance with the Storm Water Permit by failing to identify (i) the Facility
 9    boundaries, (ii) on-site drainage areas, (iii) the direction of flow, (iv) nearby storm drain
10    inlets, (v) nearby water bodies, (vi) areas of industrial activity, (vii) areas where materials
11    are exposed, (viii) structural control measures, and (ix) other areas and items required by
12    the Storm Water Permit. See Storm Water Permit, Section X(E).
13          156. Plaintiff is informed and believes, and thereon alleges, that the Facility
14    Owner and/or Operator has failed to adequately revise the SWPPP in response to ongoing
15    high concentrations of pollutants.
16          157. Plaintiff is informed and believes, and thereon alleges, that the Facility’s
17    SWPPP erroneously states that the Facility must sample two storm events per reporting
18    year, when, on the contrary, the Storm Water Permit requires samples from four
19    Qualifying Storm Events. Compare SWPPP Section 5(a) with Storm Water Permit,
20    Section XI(B)(2).
21          158. Plaintiff is informed and believes, and thereon alleges, that the Facility’s
22    SWPPP does not adequately describe, at a minimum, its (i) pollution prevention team, (ii)
23    dust and particulate generating activities, (iii) spilled/leaked materials throughout the past
24    five years, (iv) industrial processes, (v) potential pollutant sources, (vi) BMPs, or (viii)
25    employee training procedures in violation of the Storm Water Permit.
26          159. Plaintiff is informed and believes, and thereon alleges, that the Facility’s
27    SWPPP’s list of significant materials identifies pollutants such as nitrogen, nickel, and
28    copper as present on-site, but fails to include those pollutants in its monitoring plan.
      Complaint                                25                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 26 of 42 Page ID #:26




 1            160. Plaintiff is informed and believes, and thereon alleges, that the Facility’s
 2    SWPPP’s list of significant materials fails to include the typical quantity and handling
 3    frequency of each material as required by Section X(F) of the Storm Water Permit.
 4            161. Plaintiff is informed and believes, and thereon alleges, that the Facility’s
 5    SWPPP fails to describe adequate BMPs to reduce or prevent pollutants in the discharges
 6    from the Facility.
 7            162. Plaintiff is informed and believes, and thereon alleges, that the Facility
 8    Owner and/or Operator has been in daily and continuous violation of the Storm Water
 9    Permit’s SWPPP requirements since at least February 13, 2016.
10            163. Plaintiff is informed and believes, and thereon alleges, that each day the
11    Facility has operated with an inadequately developed, implemented, and/or improperly
12    revised SWPPP is a separate and distinct violation of the Storm Water Permit and the
13    Clean Water Act.
14            G.    Defendant’s Violations of the Storm Water Permit’s Monitoring
15                  Implementation Plan Requirements.
16            164. The Facility’s SWPPP section entitled: “Monitoring Program and Reporting
17    Requirements” discusses the Facility’s MIP.
18            165. Plaintiff is informed and believes, and thereon alleges, that the Facility
19    Owner and/or Operator has been conducting, and continues to conduct, operations at the
20    Facility with an inadequately developed, implemented, and/or improperly revised MIP.
21            166. Plaintiff is informed and believes, and thereon alleges, that the Facility
22    Owner and/or Operator has failed and continues to fail to collect storm water discharge
23    samples as required pursuant to Section XI(B)(3) of the Storm Water Permit, which
24    requires dischargers to collect and analyze storm water samples from two QSEs within the
25    first half of each reporting year and two QSEs within the second half of each reporting
26    year.
27            167. Plaintiff is informed and believes, and thereon alleges, that in each of the
28    2015-2016 and 2016-2017 reporting years, the Facility Owner and/or Operator collected
      Complaint                              26                          Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 27 of 42 Page ID #:27




 1    only two storm water samples.
 2          168. Plaintiff is informed and believes, and thereon alleges, that the samples in
 3    each of the 2015-2016 and 2016-2017 reporting years were collected from just two of the
 4    Facility’s three discharge locations in violation of the Storm Water Permit. See Storm
 5    Water Permit, Section XI(B)(4).
 6          169. Plaintiff is informed and believes, and thereon alleges, that even though the
 7    Facility Owner and/or Operator did not sample the required amount of QSEs and did not
 8    sample from all discharge locations, the Facility’s 2015-2016 Annual Report falsely
 9    certified that it sampled the required number of QSEs from all discharge locations. See
10    2015-2016 Annual Report, Question 3.
11          170. Plaintiff is informed and believes, and thereon alleges, that in the 2017-2018
12    reporting year, the Facility Owner and/or Operator failed to adequately collect a single
13    sample, claiming that one sample they collected was collected using incorrect sampling
14    procedures and erroneously claiming that all other rain events occurred either outside
15    operating hours or did not produce sufficient discharge. See 2017-2018 Annual Report.
16          171. Plaintiff is informed and believes, and thereon alleges, that in the 2018-2019
17    reporting year, the Facility Owner and/or Operator collected only three storm water
18    samples, erroneously claiming that all other rain events occurred outside operating hours
19    or did not produce sufficient discharge. See 2018-2019 Annual Report.
20          172. Plaintiff is informed and believes, and thereon alleges, that climatological
21    data obtained from the National Oceanic and Atmospheric Administration (“NOAA”)
22    demonstrates that there were additional opportunities to sample significant rain events
23    during each reporting year. See Ex 2 of Notice Letter
24          173. Plaintiff is informed and believes, and thereon alleges, that as of the date of
25    the Notice Letter to the Facility Owner and/or Operator, the Facility Owner and/or
26    Operator had not uploaded a single sample from the current 2020-2021 reporting year.
27          174. Plaintiff is informed and believes, and thereon alleges, that on March 5, 2021,
28    following the date of the Notice Letter, the Facility Owner and/or Operator uploaded
      Complaint                             27                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 28 of 42 Page ID #:28




 1    sample results collected on January 29, 2021 to SMARTS with : (i) iron results of 1.2
 2    mg/L (Sample ID WSW-1-29-21), 6.3 mg/L (Sample ID ESW-1-29-21), and 4.5 mg/L
 3    (Sample ID LD-1-29-21); and, (ii) pH results of 6.43 S.U. (Sample ID WSW 1-29-21),
 4    6.48 S.U. (Sample ID ESW-1-29-21), and 6.59 S.U. (Sample ID LD-1-29-21).
 5          175. Plaintiff is informed and believes, and thereon alleges, that on March 18,
 6    2021, following the date of the Notice Letter, the Facility Owner and/or Operator uploaded
 7    sample results collected on March 3, 2021 to SMARTS with: (i) iron results of 4.9 mg/L
 8    (Sample ID ABC EAST SWAYLE 3_3_21), 3.5 mg/L (Sample ID ABC WEST
 9    SWAYLE 3_3_21), and 4.9 mg/L (Sample ID ABC LD SWAYLE 3_3_21); and, (ii) pH
10    results of 6.20 S.U. (Sample ID ABC EAST SWAYLE 3_3_21), 6.39 S.U. (Sample ID
11    ABC WEST SWAYLE 3_3_21), and 6.46 S.U. (Sample ID ABC LD SWAYLE 3_3_21).
12          176. Plaintiff is informed and believes, and thereon alleges, that in violation of
13    Storm Water Permit Sections X(G)(2) and XI(B)(6)(c), the Facility Owner and/or
14    Operator is not sampling for all pollutants present in its storm water discharge. See Ex 1
15    of Notice Letter.
16          177. Plaintiff is informed and believes, and thereon alleges, that additional SIC
17    codes apply to the Facility, and, accordingly, the Facility Owner and/or Operator is not
18    sampling for all pollutants required pursuant to Storm Water Permit, Section XI(B)(6)(d).
19          178. Plaintiff is informed and believes, and thereon alleges, that the Facility
20    Owner and/or Operator has failed and continues to fail to conduct and record adequate
21    visual observations of storm water discharges since Facility obtained permit coverage on
22    or about June 18, 2015.
23          179. Plaintiff is informed and believes, and thereon alleges, that the Facility
24    Owner and/or Operator has failed and continues to fail to conduct and record all required
25    monthly visual observations at the Facility.
26          180. Plaintiff is informed and believes, and thereon alleges, that the Facility
27    Owner and/or Operator has been in daily and continuous violation of the Storm Water
28    Permit’s MIP requirements since at least February 12, 2016.
      Complaint                              28                          Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 29 of 42 Page ID #:29




 1          181. Plaintiff is informed and believes, and thereon alleges, that the Defendant is
 2    in violation of the Storm Water Permit and the Clean Water Act because it has failed and
 3    continues to fail to adequately develop, implement, and/or revise an MIP, in violation of
 4    the Storm Water Permit’s MIP requirements.
 5           H.   Defendant’s Violations of the Storm Water Permit’s Exceedance
 6                Response Requirements.
 7          182. Plaintiff is informed and believes, and thereon alleges, that based on sample
 8    results submitted by the Facility Owner and/or Operator, the Facility triggered Level 1
 9    status during the 2015-2016 reporting year for iron.
10          183. Plaintiff is informed and believes, and thereon alleges, that the Facility
11    Owner and/or Operator was required to (i) complete a Level 1 ERA Evaluation by October
12    1, 2016, (ii) prepare and submit a Level 1 ERA Report to SMARTS by January 1, 2017,
13    and (iii) amend the SWPPP accordingly with revisions uploaded to SMARTS by January
14    1, 2017.
15          184. Plaintiff is informed and believes, and thereon alleges, that the Facility
16    Owner and/or Operator failed to upload SWPPP revisions until January 30, 2017.
17          185. Plaintiff is informed and believes, and thereon alleges, that the SWPPP
18    revisions referenced in Paragraph 184 were submitted late and otherwise out of
19    compliance with the Storm Water Permit.
20          186. Plaintiff is informed and believes, and thereon alleges, that based on sample
21    results submitted by the Facility Owner and/or Operator, the Facility triggered Level 2
22    status during the 2016-2017 reporting year for iron.
23          187. Plaintiff is informed and believes, and thereon alleges, that the Facility
24    Owner and/or Operator was required was required to (i) submit a Level 2 ERA Action
25    Plan by January 1, 2018, (ii) submit a Level 2 ERA Technical Report by January 1, 2019,
26    and (iii) amend the SWPPP accordingly.
27          188. Plaintiff is informed and believes, and thereon alleges, that the Facility
28    Owner and/or Operator failed to submit its Level 2 ERA Action Plan until November 6,
      Complaint                              29                         Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 30 of 42 Page ID #:30




 1    2018 and its Level 2 ERA Technical Report until July 15, 2019. Plaintiff is informed and
 2    believes, and thereon alleges, that the submissions were over six (6) months late in both
 3    instances and otherwise out of compliance with the Storm Water Permit.
 4          189. Plaintiff is informed and believes, and thereon alleges, that the Facility
 5    Owner and/or Operator failed to submit a single storm water sample from the 2017-2018
 6    reporting year.
 7          190. Plaintiff is informed and believes, and thereon alleges, that during the 2018-
 8    2019 reporting year, the Facility continued to exceed NALs for iron and also exceeded the
 9    instantaneous NAL for pH, triggering Level 1 status for pH.
10          191. Plaintiff is informed and believes, and thereon alleges, that the Facility
11    exceeded NALs for both iron and pH during the 2019-2020 reporting year, which elevated
12    the Facility’s status to Level 2 for pH.
13          192. Plaintiff is informed and believes, and thereon alleges, that the Facility
14    Owner and/or Operator failed to implement the BMPs described in its Level 2 ERA
15    documents.
16          193. Plaintiff is informed and believes, and thereon alleges, that storm water
17    samples collected by Plaintiff indicate continued exceedances of pH and iron, as well as
18    additional exceedances of N+N, aluminum, copper, and zinc. As a result, Plaintiff is
19    informed and believes, and thereon alleges, that Facility Owner and/or Operator failed to
20    comply with the Storm Water Permit’s requirements to utilize an iterative process for
21    determining and improving BMPs.
22          194. Plaintiff is informed and believes, and thereon alleges, that the Facility
23    Owner and/or Operator has failed and continues to fail to take Exceedance Response
24    Actions as required by Storm Water Permit Section XII.
25          195. Plaintiff is informed and believes, and thereon alleges, that the Facility
26    Owner and/or Operator has been in daily and continuous violation of the Storm Water
27    Permit Exceedance Response Actions requirements since at least February 12, 2016.
28          196. Plaintiff is informed and believes, and thereon alleges, that every day the
      Complaint                                  30                     Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 31 of 42 Page ID #:31




 1    Facility operates without timely submitting and implementing all required Level 1 and
 2    Level 2 ERA reports is a separate and distinct violation of the Storm Water Permit and the
 3    Clean Water Act.
 4           I.    Defendant’s Failure To Comply With The Storm Water Permit’s
 5                 Reporting Requirements.
 6          197. Plaintiff is informed and believes, and thereon alleges, that the Facility
 7    Owner and/or Operator has failed and continues to fail to submit Annual Reports that
 8    comply with the Storm Water Permit’s reporting requirements.
 9          198. Plaintiff is informed and believes, and thereon alleges, that the 2015-2016
10    Annual Report submitted by the Facility Owner and/or Operator falsely certifies that all
11    required QSEs were sampled when, on the contrary, the Facility only reported two
12    sampling events.
13          199. Plaintiff is informed and believes, and thereon alleges, that the 2016-2017
14    Annual Report submitted by the Facility Owner and/or Operator erroneously certifies that
15    the Facility was unable to sample the required number of QSEs because “[t]here was not
16    another stormwater event where I could sample” [sic].
17          200. Plaintiff is informed and believes, and thereon alleges, that the 2017-2018
18    Annual Report submitted by the Facility Owner and/or Operator erroneously attributes the
19    lack of samples to “incorrect sampling procedures” during one rain event and all other
20    events occurring outside operating hours or producing insufficient discharge.
21          201. Plaintiff is informed and believes, and thereon alleges, the 2018-2019 Annual
22    Report falsely states samples were only collected from one storm event during the first
23    half of the reporting season because all other rains “occurred during non-operating hours”
24    or “did not produce sufficient discharge for sample collection.”
25          202. Plaintiff is informed and believes, and thereon alleges, that based on
26    climatological data obtained from NOAA, there were additional opportunities to sample
27    significant rain events during each of the reporting years described in Paragraphs 199-201.
28    See Ex 2 of Notice Letter.
      Complaint                              31                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 32 of 42 Page ID #:32




 1          203. Plaintiff is informed and believes, and thereon alleges, that the Annual
 2    Reports for each year since 2015 falsely state that Micrometals (i) included the Identified
 3    Pollutants within the Impaired Watershed in the SWPPP’s pollutant source assessment
 4    and (ii) conducted analytical monitoring for the Identified Pollutants.
 5          204. Plaintiff is informed and believes, and thereon alleges, that the Facility
 6    Owner and/or Operator falsely certified that none of the Identified Pollutants, which
 7    include pH, were present on-site in its 2015-2016 and 2016-2017 Annual Reports, which
 8    is directly contradicted by the Facility’s 2015-2016 and 2016-2017 sample results.
 9          205. Plaintiff is informed and believes, and thereon alleges, that in the 2017-2018,
10    2018-2019, and 2019-2020 Annual Reports, the Facility Owner and/or Operator falsely
11    certified that copper was not present on-site. This is directly contradicted by the list of
12    significant materials included in the Facility’s SWPPP and by Plaintiff’s sampling results
13    confirming the presence of copper and pH in concentrations exceeding NALs and/or
14    applicable WQS. See, Ex. 1 of Notice Letter.
15          206. Plaintiff is informed and believes, and thereon alleges, that despite these
16    deficiencies, the Facility Owner and/or Operator falsely certified that all of the information
17    submitted in the annual reports was true and correct.
18          207. Plaintiff is informed and believes, and thereon alleges, that the Facility
19    Owner and/or Operator has submitted incomplete and/or incorrect Annual Reports that
20    fail to comply with the Storm Water Permit, and as a result, the Facility Owner and/or
21    Operator is in daily violation of the Storm Water Permit.
22          208. Plaintiff is informed and believes, and thereon alleges, that the Facility
23    Owner and/or Operator has been in daily and continuous violation of the Storm Water
24    Permit’s reporting requirements every day since at least July 1, 2016.
25          209. Plaintiff is informed and believes, and thereon alleges, that every day the
26    Facility Owner and/or Operator conducts operations at the Facility without reporting as
27    required by the Storm Water Permit is a separate and distinct violation of the Storm Water
28    Permit and Section 301(a) of the Clean Water Act, 33 U.S.C. §1311(a).
      Complaint                               32                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 33 of 42 Page ID #:33




 1    VI.      CLAIMS FOR RELIEF
 2                                     FIRST CAUSE OF ACTION
 3      Violation of Section 301(a) of the Clean Water Act by Discharging Contaminated
 4          Storm Water in Violation of the Storm Water Permit’s Effluent Limitations.
 5                         33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
 6            210. Plaintiff incorporates the allegations contained in the above paragraphs as
 7    though fully set forth herein.
 8            211. Plaintiff is informed and believes, and thereon alleges, that Defendant failed
 9    and continues to fail to reduce or prevent pollutants associated with industrial activities at
10    the Facility from discharging from the Facility through implementation of BMPs that
11    achieve BAT/BCT.
12            212. Defendant’s failure to develop and/or implement BMPs that achieve the
13    pollutant discharge reductions attainable via BAT or BCT at the Facility is a daily
14    violation of the Storm Water Permit and the CWA. Storm Water Permit, Section I(D)
15    (Finding 32), Effluent Limitation V(A); 33 U.S.C. § 1311(b).
16            213. Defendant violated, violates and will continue to violate the Storm Water
17    Permit Effluent Limitations each day that the Facility is not implementing BMPs that
18    achieve BAT/BCT standards for discharges of pollutants to waters of the United States
19    from the Facility.
20            214. Plaintiff is informed and believes, and thereon alleges, that Defendant
21    violated the Effluent Limitations of the Storm Water Permit and the Clean Water Act
22    within the applicable statute of limitations, and such violations are ongoing and
23    continuous.
24            215. Plaintiff is informed and believes, and thereon alleges, that Defendant’s acts
25    and omissions described herein constitute violations of individual terms of the Storm
26    Water Permit, compliance with which is required to lawfully discharge pollutants to
27    waters of the United States.
28            216. Plaintiff alleges that its members have been harmed by Defendant’s acts and
      Complaint                               33                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 34 of 42 Page ID #:34




 1    omissions described herein and have standing to bring this suit.
 2          217. Each and every violation of the Storm Water Permit Effluent Limitations is
 3    a separate and distinct violation of Section 301(a) of the CWA, 33 U.S.C. § 1311(a).
 4          218. By committing the acts and omissions alleged above, Defendant is subject to
 5    an assessment of civil penalties for each and every violation of the CWA occurring from
 6    February 12, 2016 to the present, pursuant to Sections 309(d) and 505 of the CWA, 33
 7    U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
 8          219. An action for injunctive relief is authorized by CWA Section 505(a),
 9    33 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above
10    would irreparably harm Plaintiff and the citizens of the State of California, for which harm
11    Plaintiff has no plain, speedy, or adequate remedy at law.
12          220. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
13    an actual controversy exists as to the rights and other legal relations of the Parties.
14          WHEREFORE, Plaintiff prays for judgment against Defendant as set forth
15    hereafter.
16
17                                 SECOND CAUSE OF ACTION
18    Defendant’s Discharges of Contaminated Storm Water in Violation of Storm Water
19                 Permit Receiving Water Limitations and the Clean Water Act.
20                        33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
21          221. Plaintiff incorporates the allegations contained in the above paragraphs as
22    though fully set forth herein.
23          222. Plaintiff is informed and believes, and thereon alleges, within the applicable
24    statute of limitations, that discharges of storm water containing levels of pollutants that
25    adversely impact human health and/or the environment occur each time storm water
26    discharges from the Facility.
27          223. Plaintiff is informed and believes, and thereon alleges that, within the
28    applicable statute of limitations, storm water containing levels of pollutants that cause or
      Complaint                                34                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 35 of 42 Page ID #:35




 1    contribute to exceedances of water quality standards has and continues to be discharged
 2    each time storm water discharges from the Facility.
 3          224. Plaintiff is informed and believes, and thereon alleges, that Defendant’s acts
 4    and omissions described herein constitute violations of individual terms of the Storm
 5    Water Permit, compliance with which is required to lawfully discharge pollutants to
 6    waters of the United States.
 7          225. Plaintiff alleges that its members have been harmed by Defendant’s acts and
 8    omissions described herein and have standing to bring this suit.
 9          226. Defendant violated, violates and will continue to violate the Storm Water
10    Permit Receiving Water Limitations each and every time storm water containing levels of
11    pollutants that adversely impact human health and/or the environment, and that cause or
12    contribute to exceedances of WQS, discharges from the Facility.
13          227. Plaintiff is informed and believes, and thereon alleges, that Defendant has
14    and continues to violate the Receiving Water Limitations of the Storm Water Permit and
15    the CWA within the applicable statute of limitations, and that such violations are ongoing
16    and continuous.
17          228. Each and every violation, within the applicable statute of limitations, of the
18    Storm Water Permit Receiving Water Limitations is a separate and distinct violation of
19    Section 301(a) of the CWA, 33 U.S.C. § 1311(a).
20          229. By committing the acts and omissions alleged above, Defendant is subject to
21    an assessment of civil penalties for each and every violation of the CWA occurring from
22    February 13, 2016, to the present, pursuant to Sections 309(d) and 505 of the CWA, 33
23    U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
24          230. An action for injunctive relief under the Clean Water Act is authorized by
25    Section 505(a), 33 U.S.C. § 1365(a). Continuing commission of the acts and omissions
26    alleged above would irreparably harm Plaintiff and the citizens of the State of California,
27    for which harm Plaintiff has no plain, speedy, or adequate remedy at law.
28          231. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
      Complaint                              35                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 36 of 42 Page ID #:36




 1    an actual controversy exists as to the rights and other legal relations of the Parties.
 2          WHEREFORE, Plaintiff prays for judgment against Defendant as set forth
 3    hereafter.
 4                                  THIRD CAUSE OF ACTION
 5                 Defendant’s Failure to Adequately Develop, Implement, and/or Revise a
 6                 Storm Water Pollution Prevention Plan in Violation of the Storm Water
 7                                     Permit and the Clean Water Act.
 8                         33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
 9          232. Plaintiff incorporates the allegations contained in the above paragraphs as
10    though fully set forth herein.
11          233. Plaintiff is informed and believes, and thereon alleges, within the applicable
12    statute of limitations, that Defendant has failed and continues to fail to develop an
13    adequate SWPPP for the Facility, in violation of the Storm Water Permit.
14          234. Plaintiff is informed and believes, and thereon alleges, within the applicable
15    statute of limitations, that Defendant has failed and continues to fail to adequately
16    implement the SWPPP for the Facility, in violation of the Storm Water Permit.
17          235. Plaintiff is informed and believes, and thereon alleges, within the applicable
18    statute of limitations, that Defendant has failed and continues to fail to adequately revise
19    the SWPPP for the Facility, in violation of the Storm Water Permit.
20          236. Defendant has been in violation of the Storm Water Permit at the Facility
21    every day from February 13, 2016, to the present.
22          237. Defendant’s violations of the Storm Water Permit and the CWA at the
23    Facility are ongoing and continuous.
24          238. Defendant will continue to be in violation of the Storm Water Permit and the
25    CWA each and every day Defendant fails to adequately develop, implement, and/or revise
26    the SWPPPs for the Facility.
27          239. Plaintiff is informed and believes, and thereon alleges, that Defendant’s acts
28    and omissions described herein constitute violations of individual terms of the Storm
      Complaint                                36                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 37 of 42 Page ID #:37




 1    Water Permit, compliance with which is required to lawfully discharge pollutants to
 2    waters of the United States.
 3          240. Plaintiff alleges that its members have been harmed by Defendant’s acts and
 4    omissions described herein and have standing to bring this suit.
 5          241. Each and every violation of the Storm Water Permit SWPPP requirements at
 6    the Facility is a separate and distinct violation of the CWA.
 7          242. By committing the acts and omissions alleged above, Defendant is subject to
 8    an assessment of civil penalties for each and every violation of the CWA occurring from
 9    February 13, 2016, to the present, pursuant to Sections 309(d) and 505 of the CWA, 33
10    U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
11          243. An action for injunctive relief under the CWA is authorized by Section 505(a)
12    of the CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and omissions
13    alleged above would irreparably harm Plaintiff and the citizens of the State of California,
14    for which harm Plaintiff has no plain, speedy, or adequate remedy at law.
15          244. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
16    an actual controversy exists as to the rights and other legal relations of the Parties.
17          WHEREFORE, Plaintiff prays for judgment against the Defendant as set forth
18    hereafter.
19                                     FOURTH CAUSE OF ACTION
20                 Defendant’s Failure to Adequately Develop, Implement, and/or Revise a
21                 Monitoring Implementation Program in Violation of the Storm Water
22                                     Permit and the Clean Water Act.
23                         33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
24          245. Plaintiff incorporates the allegations contained in the above paragraphs as
25    though fully set forth herein.
26          246. Plaintiff is informed and believes, and thereon alleges, within the applicable
27    statute of limitations, that Defendant has failed and continues to fail to develop an
28    adequate MIP for the Facility, in violation of the Storm Water Permit.
      Complaint                                37                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 38 of 42 Page ID #:38




 1          247. Plaintiff is informed and believes, and thereon alleges, within the applicable
 2    statute of limitations, that Defendant has failed and continues to fail to adequately
 3    implement the MIP for the Facility, in violation of the Storm Water Permit.
 4          248. Plaintiff is informed and believes, and thereon alleges, within the applicable
 5    statute of limitations, that Defendant has failed and continues to fail to adequately revise
 6    the MIP for the Facility, in violation of the Storm Water Permit.
 7          249. Defendant has been in violation of the Storm Water Permit monitoring
 8    requirements at the Facility every day from February 12, 2016 to the present.
 9          250. Defendant’s violations of the Storm Water Permit monitoring requirements
10    and the CWA at the Facility are ongoing and continuous.
11          251. The Facility Owner and/or Operator will continue to be in violation of
12    Section XI of the Storm Water Permit and the CWA each and every day it fails to
13    adequately develop, implement, and/or revise the MIP for the Facility.
14          252. Plaintiff is informed and believes, and thereon alleges, that Defendant’s acts
15    and omissions described herein constitute violations of individual terms of the Storm
16    Water Permit, compliance with which is required to lawfully discharge pollutants to
17    waters of the United States.
18          253. Plaintiff alleges that its members have been harmed by Defendant’s acts and
19    omissions described herein and have standing to bring this suit.
20          254. Each and every violation of the Storm Water Permit MIP requirements at the
21    Facility is a separate and distinct violation of the CWA.
22          255. By committing the acts and omissions alleged above, the Facility Owner
23    and/or Operator is subject to an assessment of civil penalties for each and every violation
24    of the CWA occurring from February 12, 2016, to the present, pursuant to Sections 309(d)
25    and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
26          256. An action for injunctive relief under the CWA is authorized by Section 505(a)
27    of the CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and omissions
28    alleged above would irreparably harm Plaintiff and the citizens of the State of California,
      Complaint                               38                          Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 39 of 42 Page ID #:39




 1    for which harm Plaintiff has no plain, speedy, or adequate remedy at law.
 2          257. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
 3    an actual controversy exists as to the rights and other legal relations of the Parties.
 4           WHEREFORE, Plaintiff prays for judgment against the Defendant as set forth
 5    hereafter.
 6                                     FIFTH CAUSE OF ACTION
 7                 Defendant’s Failure to Report as Required by the Storm Water Permit in
 8                     Violation of the Storm Water Permit and the Clean Water Act.
 9                          33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
10          258. Plaintiff incorporates the allegations contained in the above paragraphs as
11    though fully set forth herein.
12          259. Plaintiff is informed and believes, and thereon alleges, within the applicable
13    statute of limitations, that the Defendant’s 2015-2016 Annual Report fails to meet the
14    requirements of Section XVI(B) of the Storm Water Permit.
15          260. Plaintiff is informed and believes, and thereon alleges, within the applicable
16    statute of limitations, that the Defendant’s 2016-2017 Annual Report fails to meet the
17    requirements of Section XVI(B) of the Storm Water Permit.
18          261. Plaintiff is informed and believes, and thereon alleges, within the applicable
19    statute of limitations, that the Defendant’s 2017-2018 Annual Report fails to meet the
20    requirements of Section XVI(B) of the Storm Water Permit.
21          262. Plaintiff is informed and believes, and thereon alleges, within the applicable
22    statute of limitations, that the Defendant’s 2018-2019 Annual Report fails to meet the
23    requirements of Section XVI(B) of the Storm Water Permit.
24          263. Plaintiff is informed and believes, and thereon alleges, within the applicable
25    statute of limitations, that Defendant failed to submit a Level 1 ERA Report for iron in
26    accordance with Section XII(C) of the Storm Water Permit.
27          264. Plaintiff is informed and believes, and thereon alleges, within the applicable
28    statute of limitations, that Defendant failed to submit a Level 2 ERA Action Plan for iron
      Complaint                                39                         Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 40 of 42 Page ID #:40




 1    in accordance with Section XII(D) of the Storm Water Permit.
 2          265. Plaintiff is informed and believes, and thereon alleges, within the applicable
 3    statute of limitations, that Defendant failed to submit a Level 2 ERA Technical Report for
 4    iron in accordance with Section XII(D) of the Storm Water Permit.
 5          266. Plaintiff is informed and believes, and thereon alleges, within the applicable
 6    statute of limitations, that Defendant failed to collect and report samples from all discharge
 7    locations in accordance with Section XI(B) of the Storm Water Permit since at least
 8    February 13, 2016.
 9          267. Plaintiff is informed and believes, and thereon alleges, within the applicable
10    statute of limitations, that Defendant failed to report samples to SMARTS within thirty
11    (30) days of receipt in accordance with Section XI(B) of the Storm Water Permit since at
12    least February 12, 2016.
13          268. Defendant has been in violation of Sections XI, XII, and XVI of the Storm
14    Water Permit and the CWA every day since at least February 13, 2016.
15          269. Plaintiff is informed and believes, and thereon alleges, that Defendant’s acts
16    and omissions described herein constitute violations of individual terms of the Storm
17    Water Permit, compliance with which is required to lawfully discharge pollutants to
18    waters of the United States.
19          270. Plaintiff alleges that its members have been harmed by Defendant’s acts and
20    omissions described herein and have standing to bring this suit.
21          271. Defendant’s violations of the reporting requirements of the Storm Water
22    Permit and the CWA are ongoing and continuous.
23          272. By committing the acts and omissions alleged above, Defendant is subject to
24    an assessment of civil penalties for each and every violation of the CWA occurring from
25    February 12, 2016, to the present, pursuant to Sections 309(d) and 505 of the CWA, 33
26    U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
27          273. An action for injunctive relief under the CWA is authorized by Section 505(a)
28    of the CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and omissions
      Complaint                               40                            Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 41 of 42 Page ID #:41




 1    alleged above would irreparably harm Plaintiff and the citizens of the State of California,
 2    for which harm Plaintiff has no plain, speedy, or adequate remedy at law.
 3           274. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
 4    an actual controversy exists as to the rights and other legal relations of the Parties.
 5           WHEREFORE, Plaintiff prays judgment against the Defendant as set forth
 6    hereafter.
 7    VII.    RELIEF REQUESTED
 8           275. Plaintiff respectfully requests that this Court grant the following relief:
 9                 a.     A Court order declaring the Defendant to have violated and in violation
10    of Sections 301(a) and (b) of the Clean Water Act, 33 U.S.C. §§ 1311(a) and (b); for
11    discharging pollutants from the Facility in violation of a permit issued pursuant to Section
12    402(p) of the CWA, 33 U.S.C. § 1342(p), for failing to meet effluent limitations which
13    include BAT/BCT requirements, for failing to meet receiving water limitations, for failing
14    to develop and implement an adequate SWPPP, for failing to submit accurate annual
15    reports, for failing to timely submit sufficient ERA reports, and for failing to comply with
16    the substantive and procedural requirements of the Storm Water Permit;
17                 b.     A Court order enjoining Defendant from discharging pollutants in
18    violation of an NPDES permit;
19                 c.     A Court order requiring Defendant to implement affirmative injunctive
20    measures designed to eliminate Defendant’s violations of the substantive and procedural
21    requirements of the Storm Water Permit and the Clean Water Act;
22                 d.     A Court order assessing civil monetary penalties for each violation of
23    the CWA at $56,460 per day per violation for all violations that occurred after November
24    2, 2015 and were assessed on or after December 23, 2020. See 33 U.S.C. §§ 1319(d) and
25    1365(a); Adjustment of Civil Monetary Penalties for Inflation, 40 C.F.R. § 19.4;
26                 e.     A Court order awarding Plaintiff its reasonable costs of suit, including
27    attorneys’, witness, experts’, and consultants’ fees, as permitted by Section 505(d) of the
28    Clean Water Act, 33 U.S.C. § 1365(d); and
      Complaint                                41                           Case No. 8:21-cv-676
     Case 8:21-cv-00676-CJC-DFM Document 1 Filed 04/13/21 Page 42 of 42 Page ID #:42




 1                f.    Any other relief as this Court may deem appropriate.
 2
 3    Dated: April 13, 2021                     Respectfully submitted,
 4
 5                                              By ___________________
 6                                                 Sarah Spinuzzi
                                                   Attorney for Plaintiffs
 7                                                 Inland Empire Waterkeeper
 8                                                 Orange County Coastkeeper

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Complaint                            42                             Case No. 8:21-cv-676
